Citation Nr: 1536561	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  11-07 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs (NYSDVA)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1976 to June 1977.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. By that rating action, the RO, in part, denied service connection for hepatitis C. The Veteran appealed this rating action to the Board. 

Also developed for appellate consideration was the issue of entitlement to service connection for an acquired psychiatric disability (originally claimed as depression/anxiety with substance abuse). By a June 2011 rating action, the RO granted service connection for major depression with alcohol and cocaine abuse in early remission; an initial 50 percent disability rating was assigned, effective October 6, 2009. This represents a complete grant of the benefit originally sought. Thus, the Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal). 

In May 2013, the Veteran testified before the undersigned at a hearing conducted at the above RO. A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.

In September 2014, the Board remanded the claim on appeal for additional development, namely to obtain outstanding Social Security Administration (SSA) records and a supplemental VA opinion addressing the etiology of the Veteran's hepatitis C.  In February and March 2015, a VA nurse practitioner provided the requested opinion, and VA received the Veteran's SSA records, respectively.  The matter has returned to the Board for appellate consideration. 

The issues of entitlement to an increased rating for post-traumatic stress disorder, currently evaluated as 50 percent disabling, and entitlement to a total temporary rating under 38 C.F.R. § 4.30 for the period from January 23, to April 4, 2014 have been raised by the record in VA Form 21-526EZ and VA 21-0820, Report of General Information, received by VA in February and June 2014, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Regrettably, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Accordingly, further appellate consideration will be deferred and the issue remanded to the AOJ for action as described in the directive outlined in the indented paragraph below.

The Veteran seeks service connection for hepatitis C.  He maintains that he contracted hepatitis C as a result of having received air gun immunizations via shared needles during military service.  (See Transcript (T.), at page (pg.) 3)).  The Board notes that a Veterans Benefit Administration (VBA) Fast Letter indicates that it is "biologically plausible" for transmission of hepatitis C through the use of jet injectors, although it subsequently points out that this is "[d]espite the lack of any scientific evidence to document transmission of HCV with air gun injectors." VBA Fast Letter 04-13 (June 2004). 

The Veteran initially maintained that his hepatitis C was the result of several in-service events, such as having shared razors, air gun immunizations and having unprotected sexual relations.  (See VA Form 21-4138, Statement in Support of Claim, received by VA in November 2009).  When examined by VA in July 2011, the Veteran related that he had a single episode of intravenous drug abuse in 1984 and a history of tattooing, but denied any sexual promiscuity or blood transfusions.  (See July 2011 VA Digestive examination report).  During an August 2011 VA examination, the Veteran maintained that during military service, he had abused intranasal cocaine using dollar bills and straws that he did not share with anyone. (See August 2011 VA Digestive examination report).  Recently, in an August 2015 statement to VA, the Veteran steadfastly maintained that he did not have any tattoos and that he had not abused intravenous drugs.  (See VA Form 21-4138, Statement in Support of Claim, received by VA in August 2015).  

Because the VA nurse practitioner's July and August 2011 opinions had failed to address the Veteran's central argument that his hepatitis C had been caused by shared needles during air gun immunizations during military service, the Board remanded the claim, in part, to obtain a supplemental opinion in September 2014.  A VA nurse practitioner (NP) provided the requested opinion in February 2015.  In February 2015, the VA NP opined, in pertinent part, after careful review of the Veteran's electronic record, service treatment records (STRs), information in the Veteran's computerized records system, (CPRS), as well as related medical literature and an interview and examination of the Veteran, that his in-service air gun inoculations were less likely than not related to his hepatitis he contracted in 1991 with a viral load of 293780, which was 15 years after the inoculations with no acute symptoms.  The VA NP reasoned that the Veteran would have had symptoms of the disease and that he did not have any symptoms until 1991 when he was treated.  The VA NP indicated that she was unable to find any STRs reflecting vaccinations during March and April of 1976.  She then noted that the Veteran's provider in CPRS had reported that the Veteran had received tattoos in 1984 and that it was his/her opinion that he was at risk from them.  (The Board notes that the VA NP had correctly noted earlier in the report that the Veteran had contracted hepatitis C in 1999). (See VA Nurse Practitioner's February 2015 opinion).

The Board pertinently notes that the Veteran's service treatment records show that he had received the tetanus toxoid small pox, and triple typhoid vaccines in March and April 1976, respectively.  During this time, the Veteran also received the flu, meningitis, polio, and rubella vaccines.  (See Veteran's service treatment records, at pages (pgs.) 7-8)).  Thus, the Board finds that the VA NP's February 2015 opinion to be inadequate as it is based on an incomplete record.  In addition, the Veteran had steadfastly maintained that he had not received any tattoos.  The Veteran's May 1975 and March 1977 service entrance and discharge examination reports, respectively, do not show that the Veteran had any tattoos.  In addition, post-service VA examinations of the Veteran's skin do not contain clinical findings of tattoos.  

Thus, for the reasons set forth above, the Board finds that an additional medical examination and opinion, which provides a sufficient rationale and explanation for any conclusion reached, is necessary for the purpose of determining the nature and etiology of the Veteran's hepatitis C.  38 C.F.R. § 3.159 (c)(4) (2015).

In addition, the Veteran is represented by the NYSDVA.  The record does not contain a VA Form 646 or any other indication that the electronic record was reviewed by NYSDVA prior to the Veteran's appeal being recertified to the Board in July 2015.  The VA Manual indicates that a Form 646 is not required for remanded appeals when new evidence is not submitted or the appeal was remanded by the Board solely for the assembly of medical records.  See VA Adjudication Manual M21-1 MR, Part I, Chapter 5, Section F, § 28(c) (December 9, 2004).  In this case, however, a VA Form 646 is required because additional evidence consisting of SSA records and a February 2015 VA Nurse Practitioner's opinion was added to the record and contains evidence as to the etiology of the Veteran's hepatitis C.  Thus, the Board's September 2014 remand instructions were not limited to the procurement of medical records.  Furthermore, the RO reconsidered the additional evidence in a June 2015 Supplemental Statement of the Case.  (Parenthetically, the Board observes that the Veteran's representative submitted a VA Form 646 in April 2013 prior to the Board's September 2014 remand). 

The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2015).  The United States Court of Appeals for the Federal Circuit has held that veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process. Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Therefore, the Veteran's representative should have an opportunity to review the new evidence added to the record and provide argument in response to the continued denial of the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims folder.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hepatitis C.  The Veteran's electronic record must be made available to the examiner in conjunction with the examination for review of pertinent documents therein. A notation to the effect that this review has occurred should be made in the examination report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report. 

The examiner should specifically take into consideration the above-referenced service treatment records showing that the Veteran had received the tetanus toxoid small pox, and triple typhoid vaccines in March and April 1976, respectively.  The Veteran also received the flu, meningitis, polio, and rubella vaccines.  The examiner should also take into account the VBA Fast Letter 04-13 (June 2004). 

The examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's hepatitis C had its clinical onset in service or is otherwise related to military service, to include his reported risk factors, such as having shared razors, unprotected sexual intercourse and having received air gun immunizations with shared needles.  

The examiner must specifically state whether or not the Veteran has any tattoos.  

In rendering these opinions, the examiner should also discuss the following VA opinions of record:  (i) April 2012 VA NP's opinion that the Veteran's contracted hepatitis C infection was most likely from intravenous drug use and/or intranasal cocaine.  (See April 2012 VA treatment report, received and uploaded to the Veteran's Virtual VA electronic claims file in February 2013 at pg. 275); and, (ii) February 2015 VA Nurse Practitioner's opinion that the in-service air gun inoculations were less likely than not related to the Veteran's hepatitis that he contracted in "1991."  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.

If the examiner finds that the Veteran's hepatitis C is not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.) 

3.  After completing the above, readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.  The Veteran's representative should be afforded the opportunity to submit a VA Form 646.  Thereafter,  the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

